DETAILED ACTION
1.      Claims 1 - 21 of U.S. Application No. 16491600 filed on 09/06/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019, 05/05/2020, and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner diameter (ID)” as in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 - 9, 11, 15, are 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (US 5216308; Hereinafter, “Meeks”) in view of Chiba et al. (US 20100231076; Hereinafter, “Chiba”).
Regarding claim 1: Meeks discloses a magnetic bearing (46; Fig. 7) comprising: a rotor (14, 30, and 32) to be supported for rotation about an axis (center of shaft 14); a stator (the annotated fig. 7 below) extending from a first end (annotated fig. 7 below) to a second end (annotated fig. 7 below) and comprising: 

    PNG
    media_image1.png
    739
    998
    media_image1.png
    Greyscale

one or more first permanent magnets (48);
one or more second permanent magnets (48) axially spaced from the one or more first permanent magnets; 
a plurality of laminate teeth (four teeth 22 in fig. 3; col. 7, lines 7 - 9) axially between and extending radially inward of the one or more first permanent magnets (48) on one side and the one or more second permanent magnets on the other side (fig. 7 showing the teeth 22 with magnets 48 are on the boundaries of the teeth 22); and 
a plurality of radial windings (26) respectively encircling a respective associated tooth (22) of the plurality of teeth.
Meeks does not disclose that the rotor comprises: one or more third permanent magnets; and one or more fourth permanent magnets axially spaced from the one or more third permanent magnets.

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the magnetic bearing of Meeks with the rotor comprises: one or more third permanent magnets; and one or more fourth permanent magnets axially spaced from the one or more third permanent magnets as disclosed by Chiba to strengthen and better guide the magnetic flux of the stator conducted to the rotor (ψs in Chiba) thus to enhance the suspension force.
Regarding claim 4/1: Meeks in view of Chiba disclose the limitations of claim 1 and Meeks further discloses that the one or more second permanent magnets (48, and 48) have a polarity substantially opposite (opposite in the axial direction evidenced by the opposite direction of the flux 42) to a polarity of the one or more first permanent magnets (48).
Meeks in view of Chiba does not disclose that the one or more fourth permanent magnets have a polarity substantially opposite to a polarity of the one or more third permanent magnets.
Chiba further discloses that one or more fourth permanent magnets (83) have a polarity substantially opposite (in the axial direction; see fig. 1) to a polarity of the one or more third permanent magnets (81).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the magnetic 
Regarding claim 5/1: Meeks in view of Chiba disclose the limitations of claim 1 but does not disclose that the one or more third permanent magnets have a polarity substantially opposite to a polarity of the one or more first permanent magnets; and the one or more fourth permanent magnets have a polarity substantially opposite to a polarity of the one or more second permanent magnets.
Chiba further discloses that the one or more third permanent magnets (81) have a polarity substantially opposite to a polarity of the one or more first permanent magnets (73); and the one or more fourth permanent magnets (83) have a polarity substantially opposite to a polarity of the one or more second permanent magnets (75).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the magnetic bearing of Meeks in view of Chiba to have the one or more third permanent magnets have a polarity substantially opposite to a polarity of the one or more first permanent magnets; and the one or more fourth permanent magnets have a polarity substantially opposite to a polarity of the one or more second permanent magnets as further disclosed by Chiba to have the total flux of the first and third magnets strengthen each other, and the flux of the second and fourth magnets strengthen each other thus to enhance the overall suspension force.
Regarding claim 6/1: Meeks in view of Chiba disclose the limitations of claim 1 but does not discloses that the one or more first permanent magnets and the one or more second permanent magnets are full annulus.
Chiba discloses that the one or more first permanent magnets (73) and the one or more second permanent magnets (75) are full annulus (abstract).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the magnetic bearing of Meeks in view of Chiba to have the one or more first permanent magnets and the one or more second permanent magnets are full annulus as further disclosed by Chiba to reduce the number of parts and thus to ease manufacturing
Regarding claim 8/1: Meeks in view of Chiba disclose the limitations of claim 1 and Meeks further discloses that the magnetic bearing (46; fig. 7) being a non-thrust bearing (col. 6, lines 18-21).
Regarding claim 9/1: Meeks in view of Chiba disclose the limitations of claim 1 and Meeks further discloses that the stator (the annotated fig. 7 in claim 1 discussion above) further comprises: a center yoke (52) radially surrounding the plurality of teeth (22); a first end yoke (50) axially abutting the one or more first permanent magnets (48); and a second end yoke (50) axially abutting the one or more second permanent magnets (48).
Regarding claim 11/1: Meeks in view of Chiba disclose the limitations of claim 1 and Meeks further discloses that the rotor portion (32 is made of laminates; column 7, lines 7-10). However Meeks in view of Chiba does not disclose a center laminate axially 
Chiba discloses a third permanent magnet and fourth permanent magnets axially spaced.
A person having ordinary skill in the art would understand that incorporating the magnets (81, 83) that are spaced axially in the laminated portion 32 of Meeks would result in a center laminate axially between the one or more third permanent magnets and the one or more fourth permanent magnets as claimed.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have realized that incorporating the magnets (81, 83) that are spaced axially in the laminated portion 32 of Meeks would result in a center laminate axially between the one or more third permanent magnets and the one or more fourth permanent magnets as claimed to be able to separate the two flux paths thus they don’t interfere with each other.
Regarding claim 15/1: Meeks in view of Chiba disclose the limitations of claim 1 and Meeks further discloses that a method for using the magnetic bearing (46), the method comprising running current through: the plurality of radial windings (26), so as to: control radial position of the rotor (col. 6, lines 18 – 21).
Regarding claim 20/1: Meeks in view of Chiba disclose the limitations of claim 1 and Meeks further discloses a machine (pump; col. 1, lines 46-47) comprising a bearing (46; fig. 7).


Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Meeks in view of Chiba as applied to claim 1 and in further view of Takahashi et al. (US 5172021; Hereinafter, “Takahashi”).
Regarding claim 2/1, and 3/1: Meeks in view of Chiba disclose the limitations of claim 1 but does not disclose that the one or more first permanent magnets and the one or more second permanent magnets are non-rare earth magnets, and the one or more third permanent magnets and the one or more fourth permanent magnets are non-rare earth magnets.
Takahashi teaches using ferrite magnet instead of rare earth magnet since the ferrite magnet is one-tenth tenth to one-fiftieth of the price of the rare earth magnet, thus the manufacturing cost is much lower (col. 9, lines 37-43).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the one or more first permanent magnets and the one or more second permanent magnets are non-rare earth magnets, and the one or more third permanent magnets and the one or more fourth permanent magnets are non-rare earth magnets of the magnetic bearing of Meeks in view of Chiba from a material such as ferrite since the ferrite magnet is one-tenth tenth to one-fiftieth of the price of the rare earth magnet, thus the manufacturing cost is much lower as taught by Takahashi.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meeks in view of Chiba as applied to claim 1 and in further view of Chiba et al. (US 20100033046; Hereinafter, “Chiba’46”).
Regarding claim 7/1: Meeks in view of Chiba disclose the limitations of claim 1 and Meeks but does not discloses that the one or more third permanent magnets, the one or more fourth permanent magnets are circumferentially segmented.
Chiba’46 discloses that the one or more third permanent magnets (32b), the one or more fourth permanent magnets (32b) are circumferentially segmented (fig. 13, and 14).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to configured the one or more third permanent magnets, the one or more fourth permanent magnets of the magnetic bearing of Meeks in view of Chiba to be circumferentially segmented as disclosed by Chiba’46 to reduce the manufacturing cost be reducing the amount of permanent magnets used.
Claims 10, 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meeks in view of Chiba as applied to claim 1 and in further view of Tangudu et al. (WO 2016/137775; Hereinafter, “Tangudu”).
Regarding claim 10/9/1: Meeks in view of Chiba disclose the limitations of claim 1 but does not discloses that the stator further comprises: a first end laminate encircled by the first end yoke; and a second end laminate encircled by the second end yoke.
Tangudu discloses the stator (24) that further comprises: a first end laminate (130) encircled by the first end yoke (132); and a second end laminate (140) encircled by the second end yoke (142) to reduce the overall eddy current losses (para [0044]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to configured the magnetic 
Regarding claim 16/15/1: Meeks in view of Chiba disclose the limitations of claim 15 but does not discloses that the plurality of radial windings comprises a diametrically opposite first pair of windings and a diametrically opposite second pair of windings orthogonal to the first pair of windings.
Tangudu discloses that the plurality of radial windings comprises a diametrically opposite first pair of windings (40, 42; fig. 7) and a diametrically opposite second pair of windings (44, 46) orthogonal to the first pair of windings.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to would the coils of the magnetic bearing of Meeks in view of Chiba with the plurality of radial windings comprises a diametrically opposite first pair of windings and a diametrically opposite second pair of windings orthogonal to the first pair of windings as disclosed by Tangudu to have equal forces on the rotor from all sides.
Regarding claim 17/16/15/1: Meeks in view of Chiba and Tangudu disclose the limitations of claim 15 but does not discloses that the first and second pairs of windings are each powered by a respective associated H-bridge amplifier.
Tangudu further discloses the first and second pairs of windings are each powered by a respective associated H-bridge amplifier (para [0056] and claim 17).
.
Allowable Subject Matter
Claims 12 – 14, 18 – 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/AHMED ELNAKIB/Examiner, Art Unit 2832